Citation Nr: 1119882	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-31 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether the severance of compensation benefits awarded under the provisions of 38 U.S.C.A. § 1151 for residuals of a low back injury was proper.

2.  Entitlement to an automobile and adaptive equipment, or for adaptive equipment only.

3.  Entitlement to a special home adaptation grant and specially adapted housing.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from June 8, 1960, to July 6, 1960, and from September 4, 1962, to June 30, 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2004 and January 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The December 2004 decision denied the Veteran's application for automobile or other conveyance and adaptive equipment.  In November 2005, the RO proposed to sever compensation benefits previously awarded under the provisions of 38 U.S.C.A. § 1151 for residuals of a low back injury.  The RO severed the benefits by a January 2006 decision.  In the January 2006 decision, entitlement to a special home adaptation grant and specially adapted housing was also denied.

By a September 2008 decision, the Board found that the severance was proper and denied that issue on appeal.  At that time, the Board remanded the issue of entitlement to an automobile and adaptive equipment, or for adaptive equipment only, to the agency of original jurisdiction (AOJ) for additional development.  The Board also remanded the issue of entitlement to a special home adaptation grant and specially adapted housing to the AOJ for the issuance of a statement of the case (SOC).  

In October 2008, the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) that part of the Board's September 2008 decision that found that the severance of compensation benefits previously awarded under the provisions of 38 U.S.C.A. § 1151 for residuals of a low back injury was proper.  In October 2009, while the severance issue was before the Court, the AOJ completed the development regarding the issue of entitlement to an automobile and adaptive equipment, or for adaptive equipment only.  Additionally, the Veteran perfected an appeal of the issue of entitlement to a special home adaptation grant and specially adapted housing after the AOJ issued a SOC.  In March 2010, the Board informed the Veteran that these two issues involving ancillary benefits would be held in abeyance until the Court reached a decision on the severance issue.

By an August 2010 precedential decision, the Court ruled on the severance issue.  The Court reversed the Board's September 2008 decision and remanded the matter to the Board to reinstate the Veteran's section 1151 compensation benefits and any other awards flowing therefrom.  In November 2010, the United States Department of Justice (DOJ) appealed the Court's decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  However, in March 2011, the Federal Circuit dismissed the case on account of a voluntary dismissal by DOJ.


FINDINGS OF FACT

1.  By a May 1996 rating decision, the RO awarded compensation benefits for residuals of a low back injury under the provisions of 38 U.S.C.A. § 1151 effective September 16, 1994.

2.  In November 2005, the RO proposed to sever the Veteran's 38 U.S.C.A. § 1151 compensation benefits on the basis that clear and unmistakable error was made in the May 1996 decision.

3.  By a rating decision dated in January 2006, the RO implemented the severance.

4.  At the time of the severance, the Veteran's 38 U.S.C.A. § 1151 compensation benefits had been in effect for 10 or more years.

5.  There was no showing that the original award of compensation benefits for residuals of a low back injury under the provisions of 38 U.S.C.A. § 1151 was based on fraud or that the Veteran did not have the requisite military service or character of discharge.

6.  As a result of disability that is treated as if it were a service-connected disability, the Veteran has permanent loss of use of both feet.

7.  As a result of permanent and total disability that is treated as if it were a service-connected disability, the Veteran has loss of use of both lower extremities such as to preclude locomotion without the aid of a wheelchair.


CONCLUSIONS OF LAW

1.  The severance of compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of a low back injury was improper.  38 U.S.C.A. § 1159 (West 2002); 38 C.F.R. § 3.957 (2010).

2.  The basic eligibility requirements for a certificate for assistance in the purchase of one automobile or other conveyance and necessary adaptive equipment have been met.  38 U.S.C.A. §§ 3901, 3902 (West 2002 & Supp. 2010); 38 C.F.R. § 3.808 (2010).

3.  The basic eligibility requirements for a certificate for assistance in acquiring specially adapted housing have been met.  38 U.S.C.A. § 2101 (West Supp. 2010); 38 C.F.R. § 3.809 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Propriety of the Severance of Compensation Benefits Awarded under the Provisions of 38 U.S.C.A. § 1151 for Residuals of a Low Back Injury

By way of background, by a May 1996 decision, the Veteran was awarded compensation benefits for residuals of a low back injury under the provisions of 38 U.S.C.A. § 1151 then in effect.  At that time, benefits were awarded in the same manner as if service connected where a veteran suffered an injury as the result of hospitalization, medical or surgical treatment, vocational rehabilitation, or as result of having submitted to an examination.  See 38 U.S.C.A. § 1151 (West 1991 & Supp. 1994).

The injury occurred on March 15, 1991, at the VA Medical Center (VAMC) in Indianapolis, Indiana.  In brief, the Veteran was sitting on a wooden bench at the Indianapolis VAMC when it broke.  He fell through the bench and injured his low back when he landed on the ground.  The RO initially awarded a 40 percent rating for the benefit.  The award was made effective September 16, 1994.  Thereafter, the RO increased the rating for residuals of a low back injury to 100 percent by way of a February 1997 decision.  The increase was the result of the Veteran developing paralysis of the lower extremities several years after the injury at the VAMC.  In the February 1997 decision, the Veteran was also awarded special monthly compensation as a result of the loss of use of both lower extremities and loss of bowel and bladder control.

In November 2005, the RO proposed to sever the Veteran's 38 U.S.C.A. § 1151 compensation benefits on the grounds of clear and unmistakable error (CUE).  The RO found that it was undebatable that the Veteran's low back injury was not the result of treatment or examination.  Later in November 2005, the Veteran was sent a letter advising him of the proposed action.  By a January 2006 decision, the RO effectuated the severance of 38 U.S.C.A. § 1151 compensation benefits.

When the Board denied the appeal in September 2008, a threshold issue was addressed as to whether 38 U.S.C.A. § 1159 applied to the Veteran's appeal.  

Under that section, service connection for any disability granted under title 38 of the United States Code which has been in force for ten or more years shall not be severed except upon a showing that the original grant of service connection was based on fraud or it is clearly shown from the military records that the person did not have the requisite service or character of discharge.  See 38 U.S.C.A. § 1159 (West 2002).  The implementing regulation is similar and adds that the afforded protection extends to claims for dependency and indemnity compensation or death compensation.  See 38 C.F.R. § 3.957 (2010).

At the time of the severance in question, the Veteran's 38 U.S.C.A. § 1151 compensation benefits had been in effect for 10 or more years-over 11 years in this case.  The Veteran's representative maintained that the Veteran's § 1151 award had been in force for over ten years at the time of the severance and that the severance was not based on fraud, requisite service, or character of discharge.  The representative asserted that severance of § 1151 benefits on the basis of CUE is not permitted under 38 U.S.C.A. § 1159 when the award has been in effect for more than ten years.  The crux of the representative's contention was that, in cases such as this, an award under § 1151 should be treated in the same manner as an award of service connection.

In the September 2008 decision, the Board relied on a precedential opinion by 
VA's General Counsel (GC) that addressed this very issue.  See VAOPGCPREC 13-96 (Nov. 25, 1996).  As noted by the Board, and reiterated by the Court in the August 2010 decision, the Board is bound by the precedent opinions of VA's General Counsel.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. §§ 19.5, 20.101(a) (2010).  GC found that the plain language of § 1159 protects only the factual determination that a veteran's disability or death resulted from a disability incurred or aggravated in service.  Additionally, GC found nothing in the legislative history indicating a congressional intent to protect factual determinations under § 1151 that disability or death resulted from VA hospitalization, treatment, vocational rehabilitation, or examination.  Id.  Therefore, the Board found that the Veteran's compensation benefits under the provisions of 38 U.S.C.A. § 1151 were not protected by 38 U.S.C.A. § 1159 and that the merits of the severance on account of CUE could be addressed.

In the August 2010 decision, the Court rejected VAOPGCPREC 13-96.  Although the Board was bound by the opinion, the Court found that the Board's September 2008 decision was erroneous because GC's opinion misstated the law.  The Court analyzed the statutory scheme, the caselaw and legislative history of 38 U.S.C. § 1151, and the relationship between 38 U.S.C. §§ 1151 and 1159.  Ultimately, the Court held that section 1159 protection from severance of awards of "service connection" in effect for 10 or more years also extends to awards of compensation under section 1151 that have been in effect for 10 or more years.  The Court concluded that the holding was in harmony with the statutory scheme and the general purposes of chapter 11 and of title 38.  As noted in the introduction, the Court reversed the Board's September 2008 decision and remanded the matter for the Board to reinstate the Veteran's section 1151 compensation benefits.

In accordance with the Court's August 2010 decision, the Board finds that, at the time of the severance, the Veteran's 38 U.S.C.A. § 1151 compensation benefits had been in effect for 10 or more years.  Thus, the benefits were protected from severance.  See 38 U.S.C.A. § 1159; 38 C.F.R. § 3.957.  The merits of the severance on account of CUE are therefore moot.

Additionally, there was no showing that the original award of compensation benefits for residuals of a low back injury under the provisions of 38 U.S.C.A. § 1151 was based on fraud or that the Veteran did not have the requisite military service or character of discharge.  The record does reflect that the Veteran submitted an altered DD Form 214 in support of a separate claim of service connection for posttraumatic stress disorder (PTSD).  He added awards to his original DD Form 214 to which he was not entitled, including a Purple Heart and a Silver Star.  However, because this information did not form the basis of the award for section 1151 benefits, this act does not prevent the application of 38 U.S.C.A. § 1159.  Accordingly, the Board concludes that the severance of compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of a low back injury was improper and restoration of the Veteran's compensation benefits must be granted.

II. Automobile and Adaptive Equipment or Adaptive Equipment Only

A certificate of eligibility for financial assistance in the purchase of one automobile or other conveyance and necessary adaptive equipment will be awarded to a veteran who is receiving compensation for service-connected disability due to:  (1) loss or permanent loss of use of one or both feet; or (2) loss or permanent loss of use of one or both hands; or (3) permanent impairment of vision of both eyes, with central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye.  For adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips also qualifies a claimant.  38 U.S.C.A. §§ 3901, 3902 (West 2002 & Supp. 2010); 38 C.F.R. § 3.808 (2010).

The evidence of record shows that the Veteran has paraplegia below the waist.  In fact, in the February 1997 rating decision, he was awarded a 100 percent rating for his residuals of a low back injury under the provisions of 38 U.S.C.A. § 1151.  It was noted at that time that the Veteran's injury had progressed to a level of severity causing paralysis and loss of use of both lower extremities.  

The Board notes that Section 304 of the Veterans Benefits Improvement Act of 2004 amended 38 U.S.C. § 1151, effective December 10, 2004, to allow for benefits for persons disabled by treatment or vocational rehabilitation, by adding subsection (c), which states that a qualifying additional disability under section 1151 shall be treated as if it were a service-connected disability for purposes of entitlement to chapter 21 (specially adapted housing) and chapter 39 benefits (automobiles and adaptive equipment).  See Pub. L. No. 108-454, 118 Stat. 3598 (Dec. 10, 2004).

In view of the evidence, the Board finds that the Veteran has permanent loss of use of both feet as a result of disability that is treated as if it were a service-connected disability.  As such, he is eligible for assistance in the purchase of one automobile or other conveyance.  See 38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808.

Because the Board finds eligibility for assistance in the purchase of one automobile or other conveyance, a certificate of eligibility for financial assistance in the purchase of appropriate adaptive equipment is simultaneously included.  See 38 C.F.R. § 3.808(c).

III. Special Home Adaptation Grant and Specially Adapted Housing

A certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who is receiving compensation for permanent and total service-connected disability due to:  (1) the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity; or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbows.  38 U.S.C.A. § 2101(a) (West Supp. 2010); 38 C.F.R. § 3.809(b) (2010).

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d).

Loss of use of a hand or foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the hand or foot, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 31/2 inches or more, will constitute loss of use of the foot involved.  Complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63 (2010).

Although the requirements for a certificate for this benefit vary from those concerning automobile and adaptive equipment, to include the language regarding the preclusion of locomotion, the evidence identified in the previous section is equally relevant to this benefit.  The evidence shows that the Veteran has loss of use of both lower extremities such as to preclude locomotion without the aid of a wheelchair as a result of permanent and total disability that is treated as if it were a service-connected disability.  As such, he is entitled to a certificate of eligibility for assistance in acquiring specially adapted housing.  See 38 U.S.C.A. § 2101; 38 C.F.R. § 3.809.

Because the Board finds that the Veteran meets the requirements for a certificate of eligibility for assistance in acquiring specially adapted housing, the Veteran is precluded by regulations from receiving a certificate of eligibility for special home adaptation grant.  See 38 C.F.R. § 3.809a (2010).  Essentially, because the Veteran qualifies for assistance in the acquisition of specially adapted housing, home adaptations are included in the construction.  Thus, the issue of entitlement to a special home adaptation grant is moot.


ORDER

The severance of compensation benefits awarded under the provisions of 38 U.S.C.A. § 1151 for residuals of a low back injury was improper; restoration of the Veteran's compensation benefits is granted.

Basic eligibility for assistance in the purchase of one automobile or other conveyance and necessary adaptive equipment is met; the appeal of this issue granted.

Basic eligibility for assistance in acquiring specially adapted housing is met; the appeal of this issue is granted.


____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


